UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Semiannual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 24 Notes to Financial Statements 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Average Annual Total Returns as of 6/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 11.56% 36.43% 5.36% 2.90% 11.66% Class B 11.08% 35.43% 4.71% 2.17% 10.78% Class C 11.18% 35.56% 4.73% 2.21% 10.85% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.15% 28.59% 3.30% 1.68% 11.00% Class B (max 4.00% CDSC) 7.08% 32.43% 4.10% 2.01% 10.78% Class C (max 1.00% CDSC) 10.18% 35.56% 4.73% 2.21% 10.85% No Sales Charges Class R 11.58% 36.20% 5.20% 2.71% 11.41% Class S 11.74% 37.04% 5.63% 3.14% 11.79% Institutional Class 11.81% 37.09% 5.76% 3.28% 12.02% S&P 500® Index+ 6.02% 30.69% 3.34% 2.94% 2.72% MSCI US REIT Index++ 10.32% 34.09% 5.41% 2.41% 10.57% ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.06%, 1.88%, 1.78%, 1.40%, 0.87% and 0.63% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. On September 3, 2002 the Fund's original share class, RREEF Class A shares, were redesignated Institutional Class. In addition, the Fund began offering additional classes of shares, namely Class A, B and C shares. Returns shown for Class A, B and C shares for the period prior to their inception on September 3, 2002, Class R prior to its inception on October 1, 2003 and Class S prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Real Estate Securities Fund — Class A [] S&P 500 Index+ [] MSCI US REIT (Morgan Stanley US Real Estate Investment Trust) Index++ Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the US REIT universe. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 6/30/11 $ 12/31/10 $ Distribution Information: Six Months as of 6/30/11: Income Dividends $ Lipper Rankings — Real Estate Funds Category as of 6/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 21 of 10 3-Year 88 of 46 5-Year 39 of 24 Class B 1-Year 36 of 17 3-Year of 60 5-Year 76 of 47 Class C 1-Year 32 of 15 3-Year of 59 5-Year 74 of 46 Class R 1-Year 24 of 12 3-Year 91 of 48 5-Year 50 of 31 Class S 1-Year 20 of 10 3-Year 76 of 40 5-Year 28 of 18 Institutional Class 1-Year 19 of 9 3-Year 71 of 37 5-Year 22 of 14 10-Year 7 of 89 8 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS RREEF Real Estate Securities Fund 1.03% 1.87% 1.71% 1.07% .73% .59% For more information, please refer to the Fund's prospectuses. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/11 12/31/10 Common Stocks 96% 99% Cash Equivalents 4% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/11 12/31/10 Office 19% 16% Apartments 17% 16% Regional Malls 15% 15% Shopping Centers 10% 11% Health Care 8% 12% Hotels 7% 8% Industrial 7% 6% Storage 5% 7% Diversified 5% 5% Other 4% 2% Manufactured Homes 2% 1% Specialty Services 1% 1% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at June 30, 2011 (50.1% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 10.0% 2. Boston Properties, Inc. Owner, manager and developer of commercial and industrial real estate 7.8% 3. ProLogis Owner, manager and developer of global corporate distribution facilities 6.6% 4. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.8% 5. HCP, Inc. Invests in health-care-related real estate 4.4% 6. Public Storage Owner and operator of personal and business mini-warehouses 3.4% 7. BRE Properties, Inc. Owner of income-producing properties and mortgages 3.4% 8. SL Green Realty Corp. Owns and operates office buildings 3.3% 9. Host Hotels & Resorts, Inc. Owns and controls upscale and luxurious hotels 3.2% 10. Taubman Centers, Inc. Operator of regional shopping centers 3.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of June 30, 2011 (Unaudited) Shares Value ($) Common Stocks 98.9% Real Estate Investments Trust ("REITs") 95.3% Apartments 16.5% AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Education Realty Trust, Inc. Equity Residential Post Properties, Inc. Diversified 5.1% American Assets Trust, Inc. Colonial Properties Trust (a) Duke Realty Corp. DuPont Fabros Technology, Inc. (a) PS Business Parks, Inc. Health Care 8.1% HCP, Inc. Health Care REIT, Inc. (a) LTC Properties, Inc. Sabra Health Care REIT, Inc. (a) Senior Housing Properties Trust (a) Hotels 7.3% Chesapeake Lodging Trust (a) Host Hotels & Resorts, Inc. (a) Pebblebrook Hotel Trust (a) Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc.* Industrial 6.6% Prologis, Inc. Manufactured Homes 1.8% Equity Lifestyle Properties, Inc. Office 18.5% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. (a) Brandywine Realty Trust Douglas Emmett, Inc. (a) Hudson Pacific Properties, Inc. (a) Mack-Cali Realty Corp. SL Green Realty Corp. (a) Regional Malls 15.3% General Growth Properties, Inc. (a) Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 9.5% Developers Diversified Realty Corp. (a) Federal Realty Investment Trust (a) Ramco-Gershenson Properties Trust (a) Tanger Factory Outlet Centers, Inc. Specialty Services 1.1% Entertainment Properties Trust (a) Storage 5.5% Extra Space Storage, Inc. (a) Public Storage Other 3.6% Health Care Providers & Services 2.7% Brookdale Senior Living, Inc.* (a) Real Estate Management & Development 0.9% Brookfield Office Properties (a) Total Common Stocks (Cost $974,634,838) Securities Lending Collateral 15.0% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $190,591,049) Cash Equivalents 3.8% Central Cash Management Fund, 0.11% (b) (Cost $49,180,141) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,214,406,028)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $1,290,112,766. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $208,475,423. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $285,667,902 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $77,192,479. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2011 amounted to $187,393,833, which is 14.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
